Citation Nr: 0711650	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-31 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case has been advanced on the 
Board's docket.  See 38 C.F.R. § 20.900(c) (2006).  In May 
2005, the veteran cancelled the personal hearing that was 
scheduled for him.    

It is further noted that in April 2004, the veteran submitted 
a notice of disagreement with a February 2004 rating decision 
assigning a noncompensable evaluation for a shrapnel wound 
with retained foreign body, located over the posterior right 
frontal convexity.  However, a May 2005 statement clearly 
expressed his desire to withdraw that appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As part of his January 2006 notice of disagreement, the 
veteran indicated that he disagreed with the 30 percent 
rating assigned for his service-connected PTSD, and that he 
was receiving ongoing treatment at the VA clinic in 
Pensacola, Florida.  In addition, he previously asserted to 
the September 2005 VA psychological examiner that he intended 
to seek mental health treatment at the VA clinic in Pensacola 
when he relocates to that area.  If these records do exist, 
they have not been associated with the claims folder.

At present, the medical evidence does not provide a basis to 
grant the veteran's claim, and in fact provides evidence 
against the claim.  However, VA's duty to assist includes 
obtaining records of relevant VA medical treatment identified 
by the veteran.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  As 
additional VA treatment records may be pertinent to the 
claim, the RO should take appropriate steps to determine 
whether relevant VA medical records exist after September 
2005, and if so, to obtain them on remand.
   
Although the Board regrets the additional delay that will 
result, a remand is required to ensure that the most complete 
record is considered when adjudicating the appeal.  The 
veteran is asked to assist, if possible, in obtaining these 
records to expedite the case.  He can submit these records 
himself, saving time in attempting to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in order to 
confirm whether he received treatment for 
his psychiatric disorder at the VA clinic 
in Pensacola, Florida.  Then secure any 
VA records of medical treatment for the 
veteran's psychiatric disorder from 
September 2005 to the present.  If no 
records are available, a response to that 
effect is required and should be 
associated with the claims folder.  The 
veteran is asked to assist, if possible, 
in obtaining these records and to provide 
any additional relevant records.   

2.  After completing any additional 
necessary development, readjudicate the 
issue on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, furnish the veteran 
and his representative with a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 
 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



